Title: To Thomas Jefferson from John Jay, 24 April 1788
From: Jay, John
To: Jefferson, Thomas


          
            
              Dear Sir
            
            New York 24th. April 1788
          
          Since the 3d. November last I have been honored with your Favors of the 19th. 22d. and 24th. September, 8th. and 27th October,  3d and 7th November, 21st and 31st December and 5th. February last—all of which have been laid before Congress; but they have given me no Orders respecting the Subjects of them.
          The State of my Health was for a long Time such as to oblige me to omit some good Opportunities of writing to you fully. It is not yet perfectly re-established; but I am nevertheless so far recovered, as to have Reason to hope that the approaching Season will moderate, if not wholly remove my remaining Complaints.
          Since the rising of the late Convention at Philadelphia, Congress has done but little Business, and I apprehend that will continue to be the Case while the Fate of the proposed Constitution remains undecided. You will perceive from the public Papers that it has given Occasion to Heats and Parties in several of the States.
          The late commercial Arrangements of France relative to the United States, will tend to render the Connection between the two Countries more intimate. They bear Marks of Wisdom and Liberality, and cannot fail of being very acceptable. It is to be regretted that the mercantile People in France oppose a System, which certainly is calculated to bind the two Nations together, and from which both would eventually derive commercial as well as political Advantages.
          It appears to me that France has not a single Ally in Europe on which she can fully depend, and it doubtless would be wise in her to endeavor so to blend her Interests with ours as if possible to render them indissoluble. This in my Opinion can only be done by giving us all the Privileges of Frenchmen, and accepting in Return all the Privileges of Americans. If they could bring themselves to adopt this Idea, their Schemes of Policy respecting us would be greatly simplified; but the Spirit of Monopoly and Exclusion has prevailed in Europe too long to be done away at once, and however enlightened the present Age may appear when compared with former ones, yet whenever ancient Prejudices are touched, we find that we only have Light enough to see our Want of more. Toleration in Commerce like Toleration in Religion gains Ground it is true; but I am not sanguine in my Expectations that either will soon take place in their due Extent. I have the Honor to be &c:
          
            
              John Jay
            
          
        